CONCURRING OPINION
Graham, Presiding Judge,
specially concurring: I can not concur in the majority opinion filed in this case, although I agree with the conclusion that the protest should have been sustained. The imported goods were, upon this record, crude drugs, and should have been free of duty as such under paragraph 1567 of the Tariff Act of 1922.
The goods were drugs, in my judgment, on the weight of the evidence in the case, added to the presumption which arose from the collector’s classification. The witness Haw Yan, the only one called in the case, showed considerable information about the subject matter and testified unequivocally that the goods were drugs and were used as such. No reason occurs to my mind why his testimony is not worthy of credit. I am not ready to approve the doctrine that his testimony should be rejected because of his race or business as seems to be intimated in the opinion of the court below.
To meet this the Government offered in evidence a bulletin issued under the authority of the Department of Agriculture of the United States. I think the majority opinion departs from the long-established rule of this court in holding the same to be inadmissible for *321any purpose which it may serve. The law is well stated by United States v. Merck & Co., 8 Ct. Cust. Appls. 171, T. D. 37288. I am of opinion that this court, or the court below, may at all times refer to such documents issued by any department of the Federal Government, and that they should go in evidence, when offered, to assist the court in the determination of matters before it. The majority opinion seems to indicate a contrary view, in which I do not concur.
However, even conceding the admissibility of this pamphlet, I do not believe this sufficient to overcome the weight of the evidence offered by the witness Yan. This being true, the goods should have been classified as drugs. That these drugs are crude can not be doubted under the authorities cited in the majority opinion.
Much of the confusion in the case might have been obviated if Government counsel, instead of offering in evidence a pamphlet which, at best, was secondary evidence, had called a scientific witness to elucidate the facts which the court below was called upon to decide. The case was heard in San Francisco and there must have been, within easy call by subpoena, many witnesses who could have fully informed the court as to the name, characteristics, and possible uses of the imported goods. Such a course of procedure would not only lead to a more just disposition of these matters but would assist the courts to a very material degree.